Citation Nr: 1022563	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-03 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
claimed as secondary to connected low back disability.  

2.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to connected low back disability. 

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to 
August 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision from the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A hearing was held before a Veterans Law Judge in July 2009 
who is no longer employed at the Board.  A transcript of the 
proceeding is of record.  At that hearing, he submitted 
additional evidence, and waived RO consideration of that 
evidence.  38 C.F.R. § 20.1304.  At that hearing, the Veteran 
stated that the three issues set forth on the cover page of 
this decision were the only issues on appeal, and he that he 
was withdrawing the issue of entitlement to special monthly 
compensation based on the need for aid and attendance.  See 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (the statement 
withdrawing the claim offered during the Veteran's hearing 
was later reduced to writing and incorporated into the record 
in the form of a written transcript, the transcript of that 
hearing has been accepted as his withdrawal of the issue).

In a March 2010 letter, the Board informed the Veteran that 
the individual who presided at the July 2009 hearing, who 
would ordinarily have participated in making the final 
determination of the claim, was no longer employed by the 
Board and that the veteran had the right to a hearing before 
another Veterans Law Judge.  If he did not respond within 
thirty days from the date of the letter, the Board would 
assume that he did not want an additional hearing and proceed 
accordingly.  See 38 C.F.R. § 20.707.  The Veteran is 
presumed to have received the March 2010 notice because it 
was not returned in the mail.  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).  Because the Veteran did not respond by 
within 30 days, he waived the right to an additional hearing.  
The case has accordingly been reassigned.

The Veteran is asking that his pension be reinstated.  The RO 
should take action on this new claim.

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran is not in receipt of service connection for 
any disability.  

2.  Sleep apnea was not caused or aggravated by active duty 
service or by a service-connected disability.

3.  Diabetes mellitus was not caused or aggravated by active 
duty service, incurred within one year of separation from 
service, or caused or aggravated by a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have 
been met.  38 U.S.C.A.  §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  The criteria for service connection for diabetes mellitus 
have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service that is not the result of his own 
willful misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Certain conditions, such as diabetes mellitus, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection also is permissible for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).

This includes situations where a service-connected condition 
has chronically aggravated a condition that is not service 
connected.  But in these instances, compensation is only 
payable for the degree of additional disability attributable 
to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

The Veteran does not actually contend that he had sleep apnea 
or diabetes mellitus in service.  See hearing transcript (T.) 
at 8-9.  In any event, service treatment records are silent 
for any reference to sleep apnea or diabetes mellitus; there 
is no postservice evidence of these conditions until 2003, 
many years after service; and there is no competent evidence 
linking sleep apnea or diabetes mellitus to service.  His 
only contention has been that his back disability has caused 
these two problems.  On this issue, the Board may proceed.

The Veteran is competent to comment on his symptoms.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of his sleep apnea and 
diabetes mellitus, and his views are of no probative value.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, 
service connection on a direct basis is not warranted.  

As noted above, the Veteran asserts that these conditions 
were caused by his low back disability.  He essentially 
contends that inactivity caused by his service-connected low 
back disability caused weight gain which caused sleep apnea 
and diabetes mellitus.  

A VA general medical examination was conducted in March 2004.  
The Veteran reported a 50-pound weight gain over the past one 
and a half years.  He stated that inactivity due to his low 
back disability caused the weight gain.  The examiner opined 
that the most likely etiology of the Veteran's diabetes 
mellitus was his recent weight gain caused by inactivity.  

The examiner stated that the Veteran's sleep apnea presently 
did not cause significant impairment.  The examiner also 
opined that the Veteran's weight gain most likely contributed 
to his sleep apnea.  

Secondary service connection can only be established after a 
finding that there is an underlying service-connected 
disability.  See 38 C.F.R. § 3.310.  

In this case, the Veteran is not service connected for a back 
disability.  Service connection for a back disability was 
denied by the RO in an August 2007 rating action and the 
Board has found no communication from the Veteran or his 
representative that can be considered to be a valid notice of 
disagreement with this rating action.  The Veteran is 
currently service connected for no disability. 

Since the Veteran is not service-connected for a low back 
disability, secondary service connection cannot be 
established for any disabilities related to a low back 
disability.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 

As the disposition of the secondary service connection claim 
is based on the law, and not on the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
a consequence, service connection on a secondary basis for a 
sleep apnea and diabetes mellitus is not warranted by law.  
38 C.F.R. § 3.310(a)(b).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2004. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

In this regard, the Veteran sole theory of entitlement has 
been that his service connected disability caused two 
additional problems.  Given the fact that the Veteran is not 
service connected for any disability, any additional medical 
records or records from Social Security will not provide a 
basis to grant these claims.  Therefore, the Board may 
proceed to adjudicate the claims.

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  

Regarding service connection for the disabilities on a direct 
basis, there is no additional evidence which is pertinent to 
this issue.  The Veteran does not contend otherwise and has 
actually indicated that these problems did not begin in 
service.  Regarding service connection for the disabilities 
on a secondary basis, as there is no legal basis upon which 
to award secondary service connection, the Veteran's appeal 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The provisions regarding VA's duties to 
provide notice and assistance to claimants under 38 U.S.C.A. 
§ 5103(a) have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534 (2002).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for diabetes mellitus is 
denied.


REMAND

The Veteran's service treatment records are negative for any 
findings, complaints, or treatment of hepatitis C.  

On VA general medical examination in March 2004, the Veteran 
believed that he contracted hepatitis C from multiple tattoos 
and intravenous drug abuse (IVDA) after separation from 
service, clearly not providing evidence in support of this 
own claim.  A VA progress note dated April 2004 is of record.  
His hepatitis C risk factors were IVDA, blood exposure in 
prison, tattoo, cocaine, and alcohol.  

At his hearing in July 2009, besides the already-mentioned 
post-service risk factors, the Veteran stated that he may 
have contracted hepatitis C in service due to contaminated 
vaccination needles and sharing razors with fellow 
servicemen.  In addition, he asserted that there are 
additional pertinent treatment records not contained in his 
claims file.  

In addition, it appears that Social Security records may be 
available.  When the VA is put on notice of the existence of 
pertinent SSA records, as here, it must seek to obtain those 
records before proceeding with the appeal. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, obtain 
copies of all treatment records, from the 
VA medical facilities in Fort Miley, in 
San Francisco, California (from 2004 to 
2006); Louisville, Kentucky (from 2007 to 
2008); Palo Alto, California (from 
December 2008 to the present); San Diego, 
California (from 2005 to 2006); and White 
City, Oregon (from 2005 to 2007).  

2.  Request that the Veteran identify the 
private medical facilities in Klamath 
Falls, Oregon, and San Diego, California, 
in which he received treatment for 
hepatitis C.  After obtaining any 
necessary authorization from the Veteran, 
obtain copies of all treatment records.  

3.  Request all documents pertaining to 
an award of benefits from the SSA, and 
specifically request copies of the 
medical records upon which the SSA based 
its decision (if any).

4.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


